EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into as of this 16th day of March, 2006, by and
between Golf Galaxy, Inc. (the “Company”) and Mark R. McCormick (the
“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to retain the services of the Executive in the
capacity of Senior Vice President – CEO of The GolfWorks and the Executive
hereby accepts and agrees to such employment, subject to the supervision of the
President and Chief Executive Officer of the Company (the “President”) and the
further terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

ARTICLE I.

EMPLOYMENT AND TERM

 

1.1           EMPLOYMENT.  Upon the terms and subject to the conditions herein
contained, the Company hereby employs the Executive as Senior Vice President –
CEO of The GolfWorks or in such other capacity as may be determined from time to
time by the President, and the Executive hereby accepts such employment.

 

1.2           TERM.  Unless sooner terminated as hereinafter provided, this
Agreement shall be entered into for a period of five (5) years, commencing on
the Effective Date (the “Initial Term”). The term of employment shall be renewed
automatically for successive periods of one (1) year each (a “Renewal Term”)
(collectively, with the Initial Term, the “Term”) after the expiration of the
Initial Term and any subsequent Renewal Term, unless the President provides the
Executive, or the Executive provides the President, with written notice to the
contrary at least sixty (60) days prior to the end of the Initial Term or any
Renewal Term.

 

ARTICLE II.

COMPENSATION

 

2.1           SALARY.  As compensation for his services to the Company and as
compensation for his confidentiality, non-competition and non-solicitation
agreement provided in Article 3 of this agreement, Executive shall receive an
annual salary in the amount of Two Hundred Thousand and 00/100 Dollars
($200,000.00) (the “Salary”) payable on a pro rata, bi-weekly basis in
accordance with the Company’s regular payroll processes. The Salary shall be
reviewed by the Company’s Board of Directors (the “Board”) annually in the
Spring occurring during the Term.

 

2.2           STOCK OPTIONS.  Effective upon Executive’s first date of
employment, the Board has approved grants for his right and option to purchase
100,000 shares of the Company’s

 

--------------------------------------------------------------------------------


 

common stock at an exercise price equal to the price per share of the Company’s
common stock on such date. The options would vest twenty-five percent (25%) each
year over a four (4) year period, and have a ten (10) year term.

 

2.3           BENEFITS.  Except as the Board may otherwise provide, Executive
shall be entitled to participate in any retirement savings plan, profit sharing
plan, life insurance, health insurance, dental insurance, disability insurance
or any other fringe benefit plan which the Company may from time to time make
available to its salaried senior executives to the extent that Executive’s age,
tenure, and title make him eligible to receive those benefits. Any of such
benefits may be modified or withdrawn by the Company in its discretion during
the Term to the extent the same are withdrawn or modified or supplemented for
other employees similarly situated.

 

2.4           DISCRETIONARY BONUS.  The Executive may from time to time receive
a bonus in the sole discretion of the Board.

 

2.5           VACATION.   Executive shall be entitled to twenty (20) days Paid
Time Off (“PTO”) per calendar year, which shall be prorated during any partial
year during the Term. Any additional PTO that is unused as of the last day of
the calendar year shall be forfeited. Any unused PTO at the time of termination
of employment other than for Cause shall be paid to Executive at termination.

 

2.6           EXPENSES.   The Company shall reimburse the Executive for all
reasonable expenses properly incurred by the Executive in the discharge of his
duties hereunder upon production of evidence therefor.

 

2.7           CELL PHONE.  Executive will be issued a Company-owned cell phone
for his business and personal use during the Term of this Agreement. Executive
agrees to immediately discontinue use and return such cell phone upon
termination of this Agreement.

 

ARTICLE III.

DUTIES OF EXECUTIVE

 

3.1           SERVICES: DUTIES.  Executive shall have the normal duties,
responsibilities and authority of a Senior Vice President — CEO of The
GolfWorks, subject to the power of the President to expand or limit such duties,
responsibilities and authority. The Executive shall devote Executive’s full time
and effort to the business of the Company. The Executive shall perform the
duties and obligations required of the Executive hereunder in a competent,
efficient and satisfactory manner at such hours and under such conditions as the
performance of such duties and obligations may require.

 

3.2           CONFIDENTIALITY AND LOYALTY.  Executive acknowledges that during
the course of Executive’s employment, Executive will produce and have access to
trade secrets, confidential or secret designs, processes, formulae, plans,
know-how, devices, materials, records, data, and information not generally
available to the public regarding the Company, its customers and affiliates
(collectively “Confidential Information”). Accordingly, during and subsequent to

 

2

--------------------------------------------------------------------------------


 

the termination of this Agreement, Executive shall hold in confidence and not
directly or indirectly disclose, use, copy or make lists of any Confidential
Information, except to the extent authorized in writing by the Company, or as
required by law or any competent administrative agency or as otherwise is
reasonably necessary or appropriate in connection with the performance by
Executive of his duties pursuant to this Agreement. Executive acknowledges that
the Confidential Information constitutes unique and valuable assets of the
Company and represent substantial investments of time and expense by the Company
and that any disclosure or other use of any of such Confidential Information
other than for the sole benefit of the Company would be wrong and would cause
irreparable harm to the Company. Furthermore, Executive will refrain from any
acts or omissions that are intended to reduce the value of Confidential
Information to the Company. Upon termination of Executive’s employment for any
reason, Executive shall promptly deliver to the Company (a) all records,
manuals, books, documents, client or supplier lists, letters, reports, data,
tables, calculations, research and all copies of any of the foregoing which are
the property of the Company, its customers or affiliates or which relate in any
way to the business or practices of the Company, its customers or affiliates, or
the services Executive performed for the Company, its customers or affiliates
and (b) all other property of the Company, its customers or affiliates and
Confidential Information which in any of these cases are in his possession or
under his control. The obligation of confidentiality shall not apply, or shall
cease to apply, to such information which is in the public domain as of the date
of this Agreement or is disclosed to the Employee by a third party without
breach of a confidentiality obligation or subsequently comes into the public
domain through a source other than the Employee.

 

3.3           NON-COMPETITION.  In consideration of the compensation and other
good and valuable consideration provided to Executive under this Agreement, the
receipt and sufficiency of which Executive hereby acknowledges, Executive agrees
that during the period of Executive’s employment with the Company and for the
six-month period immediately following termination of Executive’s employment
with the Company for any reason, Executive shall not, in any market in North
America, directly or indirectly, on his own account or in the service of any
other person, firm, corporation or other entity, become involved as an employee,
partner, director, officer, principal, agent, consultant or in any other
relationship or capacity with any person, firm, corporation or other entity
engaged in any business of the type being conducted or rendered by the Company
or its affiliates on or prior to the date of the termination of Executive’s
employment (including but not limited to the sale or distribution of golf club
components, clubmaking tools and golf supplies and general golf retailing).
Ownership by the Executive as Shareholder in a passive investment (including
without limitation, no participation in any fashion in the management or
operations of such corporation), of less than one percent of the outstanding
shares of capital stock of any corporation shall not constitute a breach of this
Article III.

 

3.4           NON-SOLICITATION; NON-HIRE and NON-INTERFERENCE.  Executive
further agrees that during the period of his employment with the Company and for
the six-month period immediately following termination of such employment for
any reason, Executive shall not, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity aid or endeavor to
solicit or induce, or attempt to solicit or induce, any of the employees of the
Company or its affiliates (including anyone employed by the Company or its
affiliates within the 12-month period preceding the date of this Agreement) to
leave their

 

3

--------------------------------------------------------------------------------


 

employment in order to accept employment or enter into an independent contractor
or other business engagement elsewhere. Executive further agrees not to
interfere adversely in any way with the relationship between any employee of the
Company and the Company or its affiliates. Further, Executive shall not induce
or attempt to induce any employee of the Company or its affiliates to work for,
render services or provide advice to or supply confidential business information
or trade secrets of the Company or its affiliates to any third person, firm or
corporation. Executive shall not employ, or otherwise pay for services rendered
by, any employee of the Company in any business enterprise with which the
Executive may be associated, connected or affiliated. Executive shall not induce
or attempt to induce any customer, supplier, licensee, licensor or other person
or entity having a business relationship with the Company or its affiliates to
cease doing business with the Company or its affiliates, or in any way interfere
with the relationship between any such customer, supplier, licensee, licensor or
other such person or entity and the Company or its affiliates.

 

3.5           PATENT AND RELATED MATTERS.

 

(a)           Disclosure and Assignment.  Executive agrees to promptly disclose
in writing to the Company complete information concerning each and every
invention, discovery, improvement, device, design, apparatus, practice, process,
method or product, whether patentable or not, made, developed, perfected,
devised, conceived or first reduced to practice by Executive, either solely or
in collaboration with others, during the term of this Agreement, or within six
(6) months thereafter, whether or not during regular working hours, relating
either directly or indirectly to the business, products, practices or techniques
of the Company or its affiliates (hereinafter referred to as “Developments”).
Executive, to the extent that he has the legal right to do so, hereby
acknowledges that any and all of said Developments are the property of the
Company and hereby assigns and agrees to assign to the Company any and all of
Executive’s right, title and interest in and to any and all of such
Developments.

 

(b)           Future Developments.  As to any future Developments made by
Executive which relate to the business, products or practices of the Company or
its affiliates and which are first conceived or reduced to practice during the
term of this Agreement, but which are claimed for any reason to belong to an
entity or person other than the Company, Executive agrees to promptly disclose
the same in writing to the Company and shall not disclose the same to others if
the Company, within twenty (20) days thereafter, shall claim ownership of such
Developments under the terms of this Agreement.

 

(c)           Limitation on Sections 3.5(a) and (b).  The provisions of Sections
3.5(a) and (b) shall not apply to any Development meeting the following
conditions:

 

(i)            such Development was developed entirely on Executive’s own time;

 

(ii)           such Development was made without the use of any Company or
affiliate’s equipment, supplies, facility or trade secret information;

 

4

--------------------------------------------------------------------------------


 

(iii)          such Development does not relate (a) directly to the business of
the Company or its affiliates, or (b) to the Company’s or the affiliate’s actual
or demonstrably anticipated research or development; and

 

(iv)          such Development does not result from any work performed by
Executive for the Company or its affiliates.

 

(d)           Assistance of Executive.  Upon request and without further
compensation therefore, but at no expense to Executive, and whether during the
term of this Agreement or thereafter, Executive will do all lawful acts,
including, but not limited to, the execution of papers and lawful oaths and the
giving of testimony, that in the opinion of the Company, its successors and
assigns, may be necessary or desirable in obtaining, sustaining, reissuing,
extending and enforcing United States and foreign patents, including, but not
limited to, design patents, on any and all of such Developments, and for
perfecting, affirming and recording the Company’s complete ownership and title
thereto, and to cooperate otherwise in all proceedings and matters relating
thereto.

 

(e)           Records.  Executive will keep complete, accurate and authentic
accounts, notes, data and records of all Developments in the manner and form
requested by the Company. Such accounts, notes, data and records shall be the
property of the Company, and, upon its request, Executive will promptly
surrender same to it or, if not previously surrendered upon its request or
otherwise, Executive will surrender the same, and all copies thereof, to the
Company upon the conclusion of his employment.

 

3.6           UNDERSTANDINGS.  Executive acknowledges and agrees that: (a) the
Company informed him, as part of the offer of employment and prior to his
accepting employment with the Company, that a confidentiality, non-competition,
non-solicitation, non-hire, and non-interference agreement would be required as
part of the terms and conditions of his employment; (b) he has carefully
considered the restrictions contained in this Agreement; and (c) the
restrictions in this Agreement are reasonable and will not unduly restrict him
in securing other employment in the event of termination.

 

3.7           REMEDIES.  Executive agrees and understands that any breach of any
of the covenants or agreements set forth in Article III of this Agreement will
cause the Company irreparable harm for which there is no adequate remedy at law,
and, without limiting whatsoever other rights and remedies the Company may have
under this Agreement, Executive consents to the issuance of an injunction by any
court of competent jurisdiction in favor of the Company enjoining the breach of
any of the aforesaid covenants or agreements. If any or all of the aforesaid
covenants or agreements are held to be unenforceable because of the scope or
duration of such covenant or agreement, the parties agree that the court making
such determination shall have the power to reduce or modify the scope and/or
duration of such covenant to the extent that allows the maximum scope and/or
duration permitted by applicable law.

 

3.8           SURVIVAL.  The obligations of this Article III shall survive the
expiration or termination of this Agreement and/or termination of Executive’s
employment for any reason.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV.

TERMINATION

 

4.1           TERMINATION FOR CAUSE.  Notwithstanding anything contained in this
Agreement to the contrary, the Company shall have the right to terminate the
employment of the Executive upon the occurrence of any of the following events
(which events shall constitute “Cause” for termination):

 

(a)           The Executive shall commit any breach or violation of any of
Executive’s representations or covenants under this Agreement, which breach
continues for a period of ten (10) days following notice thereof from the
Company (except in the event of a breach of any provision of Article III
Sections 3.2, 3.3, 3.4, and 3.5 of this Agreement, which shall require no notice
to Executive prior to termination);

 

(b)           The Executive shall willfully and continually fail to
substantially perform Executive’s duties with the Company (other than due to
incapacity resulting from physical or mental illness) which failure has
continued for at least 30 days following receipt by Executive of written notice
specifying the failure to substantially perform;

 

(c)           The Executive shall willfully engage in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise.

 

(d)           The Executive shall, in the performance of the Executive’s duties
under this Agreement, engage in any act of misconduct, including misconduct
involving moral turpitude, which is injurious to the Company;

 

(e)           The Executive shall violate or willfully refuse to obey the lawful
and reasonable instructions of the Board of the Company or the President and
Chief Executive Officer, provided that such instructions are not in violation of
this Agreement;

 

(f)            The Executive shall become disabled during the Term (the
Executive shall be deemed to be disabled if the Executive is eligible to receive
disability benefits under any long-term disability plan the Company may then
have in effect, or, if no such plan is then in effect, the Executive shall be
deemed to be disabled if Executive is unable to perform the material functions
of his position with the Company, with or without reasonable accommodation, by
reason of a physical or mental infirmity, for a period of ninety (90)
consecutive days within any 180-day period).

 

(g)           The Executive shall die during the Term of this Agreement.

 

An act or failure to act is considered “willful” if done or not done with an
absence of good faith and without a reasonable belief that the act or failure to
act was in the best interests of the Company. If the employment of the Executive
is terminated pursuant to this Section 4.1, such termination shall be effective
upon the delivery of notice thereof to the Executive, except in the event of the
death of Executive, in which case termination shall be effective immediately
upon death, and termination pursuant to subsection 4.1(a) and (b) under
circumstances in which

 

6

--------------------------------------------------------------------------------


 

Executive is entitled to notice of breach (or failure) and an opportunity to
cure, in which case termination shall be effective immediately after the notice
period if Executive fails to cure the breach or failure to the reasonable
satisfaction of the Company. In the event of termination for “Cause”, the
Executive shall not be entitled to any severance payments or any other payments
under this Agreement.

 

4.2           TERMINATION BY COMPANY FOR ANY OTHER REASON.  Notwithstanding
anything contained in this Agreement to the contrary, the Company shall have the
right to terminate the employment of the Executive for any reason, including
reasons other than those described in Section 4.1, upon thirty (30) days notice
to Executive. Such termination shall be effective upon the expiration of such 30
day period. In the event of termination by the Company for any reason not
constituting “Cause” (as defined above), the Executive shall be entitled to the
severance payments described in Section 4.5 of this Agreement.

 

4.3           TERMINATION BY EXECUTIVE FOR GOOD REASON.  Notwithstanding
anything contained in the Agreement to the contrary, the Employee shall have the
right to terminate his employment at any time for “Good Reason”. “Good Reason”
shall exist if any of the following events or conditions occurs:

 

(a)           a material change in Executive’s title, position or
responsibilities which represents a substantial reduction of the title, position
or responsibilities in effect immediately prior to the change; the assignment to
Executive of any duties or responsibilities (other than due to a promotion)
which are inconsistent with such title, position or responsibilities; or

 

(b)           the location of Executive’s day-to-day employment is outside of
Licking County, Ohio, or counties adjacent to Licking County, Ohio; or

 

(c)           any material breach by the Company of any provision of this
Agreement.

 

In the event of termination of employment by the Executive for Good Reason, the
Executive shall be entitled to the severance payments described in Section 4.5
of this Agreement, subject to the limitations contained in Section 4.5.

 

4.4           TERMINATION BY EXECUTIVE.  The Executive shall have the right to
terminate his employment under this Agreement for any reason. In the event of
termination by the Executive for any reason not constituting a termination for
“Good Reason” (as defined above), the Executive shall not be entitled to any
severance payment or any other payments under this Agreement.

 

4.5           SEVERANCE PAYMENTS.  In the event that Executive’s employment is
terminated by the Company for reasons other than Cause, or, in the event that
the Executive terminates the Executive’s employment for Good Reason, the Company
shall pay to Executive, within ten (10) days of the date of such termination,
the Salary through such date of termination, and, in lieu of any further
compensation and benefits under this Agreement, Executive shall be entitled to
the following benefits during the “Severance Period” (which Severance Period is

 

7

--------------------------------------------------------------------------------


 

defined herein to be the six-month period beginning on the date of such
termination of Executive’s employment), subject to the limitations contained in
this Section 4.5.

 

(a)           During the Severance Period, the Company shall continue to pay to
Executive the bi-weekly base salary payable to Executive at the rate and
according to the payment schedule in place immediately prior to the termination
of employment subject to federal and state withholding, FICA, FUTA and all other
applicable withholding;

 

(b)           During the Severance Period, the Company shall continue on behalf
of Executive (and Executive’s dependents and beneficiaries) those benefits
available to Executive pursuant to COBRA (e.g., life insurance, medical and
dental benefits) and the expense shall be allocated between the Company and
Executive on the same basis as prior to the date of termination of employment.
The benefits provided pursuant to this subsection (b) shall be no less favorable
to Executive than the coverage provided to Executive under the plans providing
such benefits at the time notice of termination was given to Executive. The
obligation of the Company under this subsection (b) shall be limited to the
extent that Executive obtains or is eligible to obtain any such benefits
pursuant to a subsequent employer’s benefit plans, in which case the Company may
reduce the coverage of any benefit it is required to provide Executive under
this subsection (b) so long as the aggregate coverage of the combined benefit
plans is no less favorable to Executive, in terms of amounts and deductibles and
costs to Executive, than the coverage required to be provided under this
subsection (b). This subsection (b) shall not be interpreted so as to limit any
benefits to which Executive (or Executive’s dependents or beneficiaries) may be
legally entitled under any of the Company’s Executive benefit plans, programs or
practices following Executive’s date of termination of employment. The provision
of continued benefits to Executive under this subsection (b) shall not deprive
Executive of any independent statutory right to continue benefits coverage
pursuant to Sections 601 through 606 of the Executive Retirement Income Security
Act of 1974, as amended; and

 

(c)           On the date of termination of employment, the Company shall pay
Executive an amount equal to the bonus(es), if any, Executive would have
received had Executive remained in the Company’s employment during the Severance
Period, calculated using the targeted bonus rate established by the Company
under any applicable employment agreement or in its bonus plan then in effect
(or, if no rate was established for the period in question, the targeted bonus
rate established for the prior period) and assuming that all performance
criteria would have been met, provided, however, that if the targeted bonus rate
is based on performance over a period of time which ends after the Severance
Period, then the amount paid to Executive under this subsection (c) shall be
prorated based on the number of days Executive was employed by the Company
during the applicable bonus period plus the number of days in the Severance
Period.

 

(d)           In the event the Executive is entitled to severance benefits, all
of Executive’s rights to exercise option(s) granted under the Company’s stock
option plan and held by the Executive upon termination of employment shall
immediately vest resulting in these option(s) becoming immediately exerciseable
for the period specified in

 

8

--------------------------------------------------------------------------------


 

the section of the respective option(s) relating to vesting of options in the
event of termination of employment, or, if no period is so specified, then for
six months, after which time the option(s) shall expire.

 

(e)           Notwithstanding anything contained in this Agreement to the
contrary, Executive shall be entitled to the severance pay and benefits
described in this Section 4.5 only if (i) on or within thirty (30) days
following Executive’s last date of employment Employee signs and does not
rescind a Release Agreement in a form prepared by the Company, to include but
not be limited to a comprehensive release of all legal claims by Executive in
favor of the Company, (ii) Executive fully complies with his confidentiality
obligations under Section 3.2 herein, (iii) Executive fully complies with his
non-competition and non-inducement obligations under Section 3.3 and 3.4 herein,
and (iv) Executive fully complies with his disclosure and assignment obligations
under Section 3.5 herein. Executive further understands and agrees that if he
does not sign the required Release Agreement, if he rescinds the required
Release Agreement after signing, or if he does not fully comply with the
confidentiality, non-competition, non-inducement, and/or disclosure and
assignment requirements of Sections 3.2, 3.3, 3.4 and 3.5 herein, he will not be
entitled to the severance pay or benefits described in Section 4.5 and will be
obligated to return any severance pay and/or benefits already received.

 

4.6           SURVIVING RIGHTS.  Notwithstanding the termination of Executive’s
employment, the parties shall be required to carry out any provisions hereof
which contemplate performance subsequent to such termination; and such
termination shall not affect any liability or other obligation which shall have
accrued prior to such termination, including, but not limited to, any liability
for loss or damage on account of a prior default.

 

ARTICLE V.

SETTLEMENT BY ARBITRATION

 

5.1           ARBITRATION.  The Company and Executive agree that any claim or
controversy arising out of or relating to this Agreement, including but not
limited to the making of it or the alleged breach of it, and any alleged
violation of any right created by statute, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such claim or controversy. If, notwithstanding, such claim or controversy cannot
be resolved, the Company and Executive agree that any claim or controversy will
be settled by arbitration in the City of Minneapolis, Minnesota, in accordance
with the provisions of this Agreement, and the arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The award rendered pursuant to such
arbitration shall be final, binding and conclusive as to the Company and
Executive, and judgment upon such award may be entered without notice and
enforced in any court having jurisdiction. Costs of arbitration (excluding the
costs of each party’s own counsel or advisors) shall be borne equally by the
Company and Executive. Notwithstanding the

 

9

--------------------------------------------------------------------------------


 

foregoing, the Company shall have the right to submit any claim against
Executive arising out of any provision of Article III hereof to any court of
competent jurisdiction in Hennepin County, Minnesota, in lieu of seeking
arbitration pursuant to this Section.

 

ARTICLE VI.

GENERAL PROVISIONS

 

6.1           NOTICES.  All notices, requests, and other communications shall be
in writing and except as otherwise provided herein, shall be considered to have
been delivered if personally delivered or when deposited in the United States
Mail, first class, certified or registered, postage prepaid, return receipt
requested, addressed to the proper party at its address as set forth below, or
to such other address as such party may hereafter designate by written notice to
the other

party:

 

(a)

 

If to the Company, to:

 

Golf Galaxy, Inc.

 

 

 

 

7275 Flying Cloud Drive

 

 

 

 

Eden Prairie, MN 55344

 

 

 

 

ATTN: President

 

(b)

 

If to the Executive, to:

 

Mark R. McCormick

 

 

 

 

2300 Silver Street

 

 

 

 

Granville, OH 43023

 

6.2           NO CONFLICTING OBLIGATIONS.  Executive represents and warrants to
the Company that he is not under, or bound to be under in the future, any
obligation to any person, firm, or corporation that is or would be inconsistent
or in conflict with this Agreement or would prevent, limit, or impair in any way
the performance by him of his obligations hereunder.

 

6.3           WAIVER, MODIFICATION OR AMENDMENT.  No waiver, modification or
amendment of any term, condition or provision of this Agreement shall be valid
or of any effect unless made in writing, signed by the party to be bound or its
duly authorized representative and specifying with particularity the nature and
extent of such waiver, modification or amendment. Any waiver by any party of any
default of the other shall not affect or impair any right arising from any
subsequent default. Nothing herein shall limit the rights and remedies of the
parties hereto under and pursuant to this Agreement, except as set forth above.

 

6.4           ENTIRE AGREEMENT.  This Agreement contains the entire
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, whether oral or written.

 

6.5           INTERPRETATION.  The provisions of this Agreement shall be applied
and interpreted in a manner consistent with each other so as to carry out the
purposes and intent of the parties hereto, but if for any reason any provision
hereof is determined to be unenforceable or invalid, such provision or such part
thereof as may be unenforceable or invalid shall be deemed severed from this
Agreement and the remaining provisions shall be carried out with the same force
and effect as if the severed provision or part thereof had not been a part of
this Agreement.

 

10

--------------------------------------------------------------------------------


 

6.6           GOVERNING LAW.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Minnesota, without regard to conflict
of laws principles.

 

6.7           ASSIGNMENT.  Executive acknowledges that Executive’s services are
unique and personal. Accordingly, Executive may not assign Executive’s rights or
delegate Executive’s duties or obligations under this Agreement. This Agreement
shall inure to the benefit of and be enforceable by the Company and any
successor or permitted assignee, and may be assigned by the Company to any
purchaser of all or substantially all of the Company’s business or assets (by
merger, sale of assets, consolidation, acquisition of stock or otherwise)
without the consent of Executive, and may otherwise be assigned by the Company
only with Executive’s consent.

 

6.8           CAPTIONS AND HEADINGS.  The captions and section headings used in
this Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
thereof.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in the
manner appropriate to each on the date written.

 

COMPANY:

 

GOLF GALAXY, INC.

 

 

By:

/s/RANDALL K. ZANATTA

 

 

Randall K. Zanatta

 

Its: Chief Executive Officer

 

 

EXECUTIVE:

 

 

/s/ MARK R. MCCORMICK

 

Mark R. McCormick

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------